Citation Nr: 1725575	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 10, 2014 for the grant of service connection for PTSD.

3.  Entitlement to service connection for decreased libido, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.   This rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective April 10, 2014.  The Veteran disagreed with both the evaluation and effective date assigned.

This matter also comes before the Board from a February 2017 rating decision by the Newark RO.  That rating decision denied service connection for coronary artery disease and decreased libido.  The Veteran's March 2017 notice of disagreement was limited to the issue of entitlement to service connection for decreased libido.  

In her May 2016 substantive appeal regarding the issues of entitlement to a higher initial evaluation for PTSD and an earlier effective date for the grant of service connection for PTSD, the Veteran requested a hearing before the Board by videoconference.  However, she subsequently withdrew her request for a hearing in correspondence received by VA in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

As discussed above, in September 2016, the Veteran withdrew her request for a  hearing regarding the issues of entitlement to a higher initial evaluation for PTSD and an earlier effective date for the grant of service connection.  She subsequently perfected an appeal with respect to the issue of entitlement to service connection for decreased libido, to include as secondary to PTSD.  Her May 2017 substantive appeal indicates her request for a Board hearing at a local VA office.  

Regarding the issue of entitlement to service connection for decreased libido, the Board observes that in January 2017, a VA examiner noted that a diagnosis of female sexual arousal disorder seemed likely.  She further stated that the etiology of sexual dysfunction included psychological factors as well the presence of any serious medical condition.  As there is evidence suggesting a potential relationship between psychiatric disorders and sexual dysfunction, the Veteran's testimony regarding her claimed decreased libido is likely to encompass her PTSD symptomatology.   The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the issues of entitlement to a higher initial evaluation and an earlier effective date for PTSD.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant is to be scheduled for a travel board hearing at the Newark, New Jersey RO before a Veterans Law Judge (VLJ).   

After the hearing is conducted, or if the Veteran withdraws her request or does not report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




